           Case 2:20-cv-01231-DB Document 16 Filed 07/30/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT
 7                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9       JAVANCE ROSS PAYNE,                              No. 2:20-cv-1231 DB P
10                        Plaintiff,
11             v.                                         ORDER
12       JAMES T. LIM, M.D.,
13                        Defendant.
14

15            Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

16   1983. Plaintiff claims defendant was deliberately indifferent to plaintiff’s medical needs in

17   violation of his Eighth Amendment rights. Plaintiff has requested third extension of time to file

18   an amended complaint. 1 (ECF No. 11.)

19            On April 22, 2021, the court dismissed plaintiff’s complaint and granted plaintiff 30 days

20   to file an amended complaint. (ECF No. 8.) Plaintiff was granted an extension of time on May

21   28, 2021. (ECF No. 12.) Plaintiff was granted a second extension of time on June 29, 2021.

22   (ECF No. 14.) Plaintiff states that he is requesting the extension of time as he currently has

23   limited access to the law library and has struggled to get assistance in his legal research. (ECF

24   No. 15 at 1.)

25   1As with plaintiff’s first and second motion for extension of time, plaintiff states he is requesting
26   an extension “to file written objections.” (ECF No. 15 at 1.) As previously stated in the court’s
     May 28, 2021 order (ECF No. 12 at 1) and June 29, 2021 order (ECF No. 14 at 1), the court has
27   not submitted findings and recommendations or an order in which the plaintiff may file
     objections. Given that the current deadline before the court is the filing of plaintiff’s amended
28   petition, it appears plaintiff is seeking an extension of time to file an amended complaint.
          Case 2:20-cv-01231-DB Document 16 Filed 07/30/21 Page 2 of 2


 1             Good cause appearing, this motion will be granted. However, no further extension of time
 2   will be granted. IT IS HEREBY ORDERED that:
 3             1. Plaintiff’s motion for an extension of time (ECF No. 15) is granted; and
 4             2. Plaintiff is granted thirty days from the date of this order in which to file an amended
 5   complaint. No further extension of time will be granted for this purpose.
 6             DATED: July 29, 2021
 7

 8

 9

10

11

12   DB:14
     DB:1/Orders/Prisoner/Civil_Rights/R/payn1231.36amc.thrd
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                               2
